Citation Nr: 9916935	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  99-00 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of C4-5, C6-7 with numbness to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran's pertinent service is active duty for training 
from May 25, 1991, to June 8, 1991, in the United States Army 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of C4-5 and C6-7 with numbness of the hands.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on April 26, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veteran's neck injury is related to his period of active 
duty for training or his service-connected right shoulder 
disability.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease of C4-5 and C6-7 with numbness of 
the hands is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  For well-
groundedness purposes, evidence and statements of record are 
presumed credible.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran's claimed 
in-service injury occurred during active duty training in 
1991 and not during combat; therefore, this provision does 
not apply to him.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
degenerative disc disease of C4-5 and C6-7 with numbness of 
the hands is not well grounded.  Where a claim is not well 
grounded it is incomplete and no duty to assist attaches.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  However, where a claimant puts 
the VA on notice of the existence of evidence which would 
make the claim well grounded, the VA is obliged under 
38 U.S.C.A. § 5103(a) (West 1991), to advise the claimant of 
the evidence needed to complete his application.  Robinette 
v. Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, might make the claim well grounded.  

The Board notes that the veteran has testified that he is 
currently receiving Social Security Administration (SSA) 
disability benefits, and that except for the award letter, 
these records are not associated with the claims file.  
Generally, where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims, and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In situations where it is 
not indicated how particular records might be useful, 
however, there is no need to obtain the records.  See Holoway 
v. Brown, 4 Vet. App. 454 (1993).  The veteran testified at 
his April 1999 video conference hearing before a member of 
the Board that the records relied upon by the SSA to award 
benefits were his military treatment records from Fort 
Rucker, as these records are already in the claims file, no 
additional benefit is served from obtaining copies of these 
records from the SSA.  Moreover, the SSA award letter states 
that his disability is for his right shoulder disability 
without mention of any neck disorder, and thus, they are not 
relevant to his current claim of entitlement to service 
connection for entitlement to service connection for 
degenerative disc disease of C4-5 and C6-7 with numbness of 
the hands.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Active military service includes active duty, any 
period of active duty training during which the individual 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  Service 
connection may also be granted for any disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  

The veteran contends that while on active duty for training 
in the army reserves in May or June 1991, he fell and injured 
his right shoulder and his neck.  He further asserts that 
despite his complaints of neck problems the doctors put off 
treating his neck and focused solely on his shoulder.  He 
also states that it is his belief that his numbness of the 
hands is due to his neck problems.  

Service medical records for the time of the injury and 
thereafter do not indicate any complaints related to the 
veteran's neck or any treatment for neck problems of any 
kind.  No service medical records for his other periods of 
active duty for training or active duty are of record; 
however, the veteran testified that he had no medical 
problems prior to this period of active duty for training, so 
these records are not relevant.  June 1991 notations state 
that the veteran fell and injured his right shoulder with no 
mention of an additional neck injury.  Additionally, the line 
of duty report which finds that the injury was incurred in 
the line of duty also fails to mention any neck injury or 
complaints, and states that the veteran fell against a table 
and injured his right shoulder.  In February 1993 the 
Physical Evaluation Board issued a report based on the 
veteran's testimony and evidence of record in which it 
recommended that the veteran be released/retired from service 
due to his right shoulder disability.  This report does not 
reference any neck complaints or problems.  

Treatment records from Fort Rucker, Lyster Army Hospital, for 
the period from 1992 through 1997 do not indicate any 
complaints related to the veteran's neck until August 1996, 
when the veteran complained of neck pain.  The records from 
August 1996 to August 1997 reveal diagnoses of cervical 
radiculopathy, cervical arthritis with no root irritation, 
and x-rays showing multilevel degenerative disc disease of 
the cervical spine.  None of these records relate his neck 
problems to service, nor do they indicate a connection 
between his service-connected right shoulder disability and 
his neck problem.  Dr. Jahnke, the veteran's treating 
physician, submitted several letters to the record in 1993 
and 1994, but these statements reference only his right 
shoulder disability and do not link it to a neck problem.  
The September 1993 letter does state that the veteran's right 
shoulder disability causes pain to radiate to his neck, but 
this statement is made in the context of discussing the 
symptoms of the right shoulder pain, and does not discuss any 
neck disorder.  An electromyographic study (EMG) performed in 
March 1997 revealed bilateral carpal tunnel syndrome and 
numbness in the upper extremities, but no evidence to suggest 
radiculopathy or myopathy of the right upper extremity.  

Compensation examination reports of September 1997, June 
1998, and December 1998 show that the veteran does indeed 
have a current cervical spine disability at C4-5 and C6-7, 
and that he has some loss of sensation in his upper 
extremities.  However, none of these reports relate these 
problems to service or his service-connected right shoulder 
disability.  In fact, the June 1998 examiner notes that it is 
unlikely that any relationship exists between the shoulder 
injury and the present cervical problems.  August 1998 and 
January 1999 outpatient treatment notations also fail to make 
a connection to service or his service-connected disability.  
These records merely note that he has arthritis of the 
cervical spine with no root irritation.

Given the medical evidence of record, there is no competent 
nexus between the veteran's current cervical spine disability 
and his injury during his period of active duty for training 
and no relationship to his service-connected right shoulder 
disability.  Although the Board recognizes that the veteran 
believes that a relationship exists between either his 
current neck disability and his injury in service, or his 
current neck disability and his service-connected right 
shoulder disability, he is not competent to establish this 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, absent medical evidence linking his current neck 
disability to his period of active duty for training, the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of C4-5 and C6-7 with numbness of 
the hands is not well-grounded.


ORDER

Entitlement to service connection for degenerative disc 
disease of C4-5 and C6-7 with numbness of the hands is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

